Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement and failed to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Therefore, the references have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
	In the current application, the claimed method of detecting a type of life force energy, which the applicant refers to as KELEA is disclosed. The specification recites that “the energy is commonly discussed in traditional Chinese medicine as the universal life force. It is also implied that some type of “energized” water can transmit this energy when it is consumed by humans and/or when used in 
However, there is no known scientific evidence for the existence of such life force energy/KELEA. Since the life force energy/KELEA has not been proven to exist and is inconsistent with known or accepted scientific principles, the current application, which requires a heightened level of KELEA and a method of detecting KELEA, is necessarily inoperative and therefore lacks utility. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	 


The specification fails to provide the details on how to actually obtain KELEA, or a heightened level of KELEA. Although the specification talks about using KELEA activated water in mini-hot water bag. The details on how to obtain KELEA or how to activate the water with KELEA in the mini-hot water bag is not disclosed. 
Furthermore, the specific method steps of detecting KELEA are also missing. The current specification does not contain the written description of the steps on how to obtain KELEA, or a heightened level of KELEA in a mini-hot water bag, and how to correlate the weight increase measured as a detection of KELEA, etc.  Therefore, a person skilled in the art clearly would not know how to make and use the invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


2)	In claim 1, it is unclear what is the cited “cellulose containing and certain other materials”. The term used renders the claim indefinite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

3)	In claims 1 and 5, it is unclear what is the cited “a heightened level of KELEA” or “a heightened level of electromagnetic radiation”. The term “heightened level” is a relative term which renders the claim indefinite. The term “heightened level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

4)	In claim 5, it is unclear what is the cited “KELEA activated water”, and how to obtain the “KELEA activated water”. 

5)	Regarding claims 1, 6, 8 and 9, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
6)	Claims 7 and 8 recite the limitation of "the fluid to be tested " (see claim 7, line 1 and claim 8, line 1).  There is insufficient antecedent basis for this limitation in the claims.



8)	In claim 10, it is unclear what is the cited “natural or induced KELEA” and how to monitor and obtain the level of natural or induced KELEA. 

9)	In claim 11, it is unclear how to “monitor the KELEA withdrawing ability of certain environments as assessed by reversal of the KELEA induced increased weight of an object”. 

Claims 2-4 are rejected due to their dependency upon the rejected claim (claim 1). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AMY HE/Primary Examiner, Art Unit 2867